Case 6:19-cv-01570-MJJ-CBW Document 20 Filed 03/31/21 Page 1of1PagelID#: 24

Anderson, Dozier, Blanda & Saltzman

ATTORNEYS AT LAW

A REGISTERED LIMITED LIABILITY PARTNERSHIP.

BENNETT BOYD ANDERSON, JR*t 2010 W. PINHOOK ROAD
GILBERT HENNIGAN DOZIER* LAFAYETTE, LOUISIANA
NICHOLAS A. BLANDA*

KEITH P. SALTZMAN* 70508

JOHN P. GRAF* TELEPHONE

Tsoarp CERTIFIED-CIVIL TRIAL ADVOCACY (337) 233-3366

NATIONAL BOARD OF TRIAL ADVOCACY March 3 1, 2021

*A PROFESSIONAL LAW CORPORATION TELECOPIER

(337) 233-3163

The Honorable Michael J. Juneau Via E-Mail
United States District Judge

800 Lafayette St., Ste. 4200

Lafayette, Louisiana 70501

Re: Salvador et al v. Cashman Equipment Corp et al, United States District
Court, Western District of Louisiana, Docket No. 6:19-cv-01570-MJJ-
CBW

Dear Judge Juneau:

In follow to prior discussions with Michelle Kallam, I am local counsel for Mr.
Salvador with respect to the captioned matter. Lead counsel are Kyle Farrar and David
Romagosa from Farrar & Ball in Houston, Texas.

At this time, lead counsel for the plaintiff and counsel for Cashman are working
diligently to prepare and finalize a joint stipulation to stay this matter and litigate the
corresponding case styled Jose Francisco Salvador Salvador v. Cashman Equipment
Corp., CHM Maritime Sapi De C.V and Servicio Marina Superior, LLC, 16t JDC, Parish of
St. Mary, State of Louisiana, 131070-B in Louisiana state court pursuant to the
Louisiana Direct Action Statute.

The parties are currently analyzing various insurance policies (some of which are
in Spanish) and, despite their best efforts, have not yet finalized the stipulation. Under
the circumstances, the plaintiff respectfully requests an additional thirty (30) day
extension of time in which to file the stipulation into the record in this matter.

Thank you for considering our request. Should you have any questions, please

do not hesitate to contact me.
Yours very truly,
ANDERSON DOZIER A & SALTZMAN

  
 

NAB/pb
ce: All counsel of record (via e-mail).
